Title: Nicolas G. Dufief to Thomas Jefferson, 30 December 1811
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
                     Monsieur, 
                     A Philadelphie ce 30 Xbre 1811
           Vous trouverez ci-inclus le premier Supplement au catalogue que j’ai eu l’honneur de vous acheminer aussi-tôt après Sa publication. Je viens de recevoir le calcul intégral & différentiel de La Croix, mais comme vous voulez toutes ses œuvres, je présume que cet ouvrage ne vous conviendra pas.
          Je profite de cette occasion pour vous prier d’agréer au renouvellement de l’année mes vœux pour votre santé & votre Prospérité
          Votre très-respectueux Serviteur
                     N. G. Dufief
         
          Editors’ Translation
          
            
                     Sir, 
                      
                        Philadelphia 
                        30 December 1811
             You will find enclosed the first supplement to the catalogue that I had the honor to forward to you immediately after its publication. I have just received Lacroix’s integral and differential calculus, but since you want all of his works, I presume that it will not suit you.
            I take advantage of this opportunity on the eve of the New Year to convey my wishes for your health and prosperity
            Your very respectful Servant
                     N. G. Dufief
          
        